Exhibit 10.1 AMENDMENT AND RESTATEMENT AGREEMENT dated as of September 30, 2010 (this “Amendment”), to the Credit Agreement dated as of November 28, 2001, as amended and restated as of April 10, 2002, as further amended and restated as of December 22, 2005 (as amended and in effect prior to the effectiveness of this Amendment, the “Existing Credit Agreement”), among COMPASS MINERALS INTERNATIONAL, INC. (the “US Borrower”), SIFTO CANADA CORP. (the “Canadian Borrower”), SALT UNION LIMITED (the “UK Borrower” and, together with the US Borrower and the Canadian Borrower, the “Borrowers”), the LENDERS from time to time party thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent. WHEREAS the Borrowers have informed the Lenders that the Borrowers desire (i) to extend the maturity of all or a portion of the Original Tranche A Term Loans and Original Tranche B Term Loans to January 15, 2016, (ii) to replace the revolving credit facility under the Existing Credit Agreement (the “Original Revolving Facility”) with a new senior secured revolving facility (the “New Revolving Facility”) having a maturity and commitment termination date of October 1, 2015 and (iii) effect certain other changes to the terms and provisions of the Existing Credit Agreement. WHEREAS certain of the existing Term Lenders holding Original Term Loans (the “Original Term Lenders”) have agreed to this Amendment, to the redesignation of such scheduled Original Term Loans as Tranche C Term Loans and to the extension of the maturity date thereof to the Tranche C Term Loan Maturity Date, in each case on the terms and subject to the conditions set forth herein and in the Amended and Restated Credit Agreement (the Original Term Lenders who have agreed to this Amendment and such redesignation and extension, the “Extending Term Lenders”); WHEREAS certain Original Term Lenders holding Original Term Loans that have not agreed to extend the maturity thereof (“Non-Extending Lenders”) have agreed pursuant to Assignment and Assumption Agreements approved by the Administrative Agent (the “Non-Extending Lender Assignments”), subject to and simultaneously with the effectiveness of this Amendment, to sell and assign certain amounts of Original Term Loans to new lenders or existing Lenders (each, in its capacity as a purchaser of such Original Term Loans, a “Replacement Term Lender”), and each such Replacement Term Lender has agreed to the redesignation of such purchased Original Term Loans as Tranche C Term Loans and the extension of the maturity date thereof to the Tranche C Term Loan Maturity Date, in each case on the terms and subject to the conditions set forth herein and in the Amended and Restated Credit Agreement; WHEREAS, in connection with the replacement of the Original Revolving Facility with the New Revolving Facility, simultaneously with the effectiveness of this Amendment and the transactions contemplated hereby, the Borrowers will terminate the existing Commitments to the Original Revolving Facility under the Existing Credit Agreement, and the New Revolving Facility will be made available under the Amended and Restated Credit Agreement by the lenders whose names appear on Schedule I-2 hereto under the heading “New Revolving Lenders” (each such lender a “New Revolving Lender”), who will provide US Revolving Loan Commitments and/or Global Revolving Loan Commitments, as applicable, that will terminate on October 1, 2015, in the amounts reflected for each such lender on such Schedule I-2 (each such commitment a “Revolving Commitment” and, collectively “Revolving Commitments”), in each case on the terms and subject to the conditions set forth herein and in the Amended and Restated Credit Agreement; and WHEREAS, the Borrowers have requested that the Existing Credit Agreement be amended to provide for the maturity extensions and New Revolving Facility referred to above and to effect certain other modifications and that, as so amended, the Existing Credit Agreement be restated in the form of Exhibit A hereto, and the Administrative Agent and the Lenders party hereto are willing so to amend and restate the Existing Credit Agreement; NOW, THEREFORE, in consideration of the above premises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Borrowers, the Administrative Agent and the Lenders party hereto (constituting the Required Lenders) hereby agree as follows: SECTION 1.Defined Terms. Capitalized terms used but not otherwise defined herein (including in the preliminary statements hereto) have the meanings assigned to them in the Existing Credit Agreement or the Amended and Restated Credit Agreement, as the context may require. SECTION 2.Amendment and Restatement of the Existing Credit Agreement.Effective as of the Amendment and Restatement Effective Date (as defined in Section 6 below): (a)The Existing Credit Agreement is amended and restated in the form of Exhibit A hereto (the Existing Credit Agreement, as so amended and restated, being referred to as the “Amended and Restated Credit Agreement”). (b)Each of Schedules II, III, IV, V, VI, VII, 2.05, 5.01, 5.04, 5.13, 5.15, 5.16, 5.17, 5.19, 5.24, 7.14, 10.03 to the Existing Credit Agreement is replaced by the schedule with the same designation attached to Exhibit A hereto. (c)The Existing Credit Agreement is amended by replacing each of Exhibits B-1, B-2, B-3, C and G and adding newExhibits B-4, B-5, B-6 and K thereto, in each case in the form of each corresponding Exhibitattached to Exhibit A hereto, and such Exhibits will thereafter be exhibits to the Amended and Restated Credit Agreement. (d)Except as expressly set forth above, all Schedules and Exhibits to the Existing Credit Agreement are not affected by this Amendment and remain in effect in the forms thereof immediately prior to the Amendment and Restatement Effective Date. 2 SECTION 3.Concerning the Term Loans.1)Each Lender party to this Amendment (including each Extending Term Lender, each Replacement Term Lender and each New Revolving Lender) consents to this Amendment.Each Replacement Lender agrees on the Amendment and Restatement Effective Date to acquire the Original Term Loans from Non-Extending Lenders pursuant to Non-Extending Lender Assignments to which it is party.Each Extending Term Lender and each Replacement Term Lender agrees, on the Amendment and Restatement Effective Date, to extend the maturity of all or a portion of its (i) Original Tranche A Term Loans (including those acquired on the Amendment and Restatement Effective Date by a Replacement Term Lender) in such principal amount as offered by such Lender to be extended and redesignated in the Term Amendment/Extension Election Form delivered by it to J.P. Morgan Securities LLC (“JPMS”) on or prior to the Amendment and Restatement Effective Date or such lesser amount as is allocated and notified to such Lender by JPMS, and the Indebtedness represented by such extended Original Tranche A Term Loans shall be redesignated and remain outstanding under the Amended and Restated Credit Agreement as a Tranche C Term Loan and (ii) Original Tranche B Term Loans (including those acquired on the Amendment and Restatement Effective Date by a Replacement Term Lender) in such principal amount as offered by such Lender to be extended and redesignated in the Term Amendment/Extension Election Form delivered by it to JPMS on or prior to the Amendment and Restatement Effective Date or such lesser amount as is allocated and notified to such Lender by JPMS, and the Indebtedness represented by such extended Original Tranche B Term Loans shall be redesignated and remain outstanding under the Amended and Restated Credit Agreement as a Tranche C Term Loan. (b)Each Original Tranche A Term Loan or portion thereof that is not extended and redesignated as a Tranche C Term Loan in accordance with Section 3(a) shall remain outstanding under the Amended and Restated Credit Agreement on and after the Amendment and Restatement Effective Date as a Tranche A Term Loan, and each Original Tranche B Term Loan or portion thereof that is not extended and redesignated as a Tranche C Term Loan in accordance with Section 3(a) shall remain outstanding under the Amended and Restated Credit Agreement on and after the Amendment and Restatement Effective Date as a Tranche B Term Loan. (c)Each Original Term Loan that, immediately prior to giving effect to this Amendment, was a Base Rate Loan shall, on the Amendment and Restatement Effective Date, be a Base Rate Loan.Each Original Term Loan that, immediately prior to giving effect to this Amendment, was a Eurodollar Loan shall, on the Amendment and Restatement Effective Date, be a Eurodollar Loan with the then-current Interest Period that applied thereto immediately prior to giving effect to this Amendment.For the avoidance of doubt, no conversion into a different Interest Period or payment or prepayment of any Original Term Loans shall be deemed to have occurred solely due to this Amendment or the transactions described herein, and accordingly no payments under Section 2.17 of the Existing Credit Agreement or the Amendment and Restated Credit Agreement will be required in connection therewith. The Administrative Agent is hereby authorized to prepare Schedule I to the Amended and Restated Credit Agreement, reflecting the New Revolving Commitments (as defined below) and the Tranche A Term Loans, the Tranche B Term Loans and the Tranche C Term Loans outstanding on and after the Amendment and Restatement Effective Date, and the amounts reflected therein shall be conclusive absent demonstrable error. 3 SECTION 4.Concerning the Revolving Loans.2)Subject to the terms and conditions set forth herein, effective as of the Amendment and Restatement Effective Date, all US Revolving Loan Commitments and all Global Revolving Loan Commitments in effect immediately prior to the Amendment and Restatement Effective Date (the “Existing Revolving Commitments”) will be terminated pursuant to Section 2.09(b) of the Existing Credit Agreement; provided, however, that the foregoing shall not affect (i) the obligations of any Letter of Credit Issuer or any Letters of Credit outstanding immediately prior to the Amendment and Restatement Effective Date or (ii) the obligation of the Swingline Lender to make Swingline Loans pursuant to Section 2.04 of the Existing Credit Agreement or any Swingline Loans outstanding, immediately prior to the Amendment and Restatement Effective Date.Each Lender party hereto agrees to waive any prior notice of the terminations of the Existing Revolving Commitments under Section 2.09(c) of the Existing Credit Agreement. (b)Subject to the terms and conditions set forth herein, on the Amendment and Restatement Effective Date, simultaneously with the termination of the Existing Revolving Commitments pursuant to paragraph (a) above, (i) each New Revolving Lender shall become or continue to be, as applicable, a US Revolving Lender and/or a Global Revolving Lender and a Lender under the Amended and Restated Credit Agreement and (ii) the US Revolving Loan Commitment and Global Revolving Loan Commitment of each New Revolving Lender (the “New Revolving Commitments”) will be the amount of such commitment, if any, set forth with respect to such New Revolving Lender on Schedule I-2 hereto.The New Revolving Commitments of the New Revolving Lenders are several and no New Revolving Lender shall be responsible for any other New Revolving Lender’s failure to make Revolving Loans. (c)For all purposes of the Credit Documents, (i) the US Revolving Loan Commitments and the Global Revolving Loan Commitments of each New Revolving Lender, and the Loans made or B/As purchased or accepted pursuant to such New Revolving Commitments, shall constitute “US Revolving Loan Commitments”, and “Loans” of the relevant Tranche or “B/As”, as the case may be, under the Amended and Restated Credit Agreement and (ii) all Letters of Credit and Swingline Loans outstanding immediately prior to the Amendment and Restatement Effective Date shall continue to be Letters of Credit and Swingline Loans issued pursuant to the Amended and Restated Credit Agreement. (d)On the Amendment and Restatement Effective Date, each New Revolving Lender with a US Revolving Loan Commitment will automatically and without further act be deemed to have acquired a participation in each outstanding Letter of Credit in accordance with Section 2.05(d) of the Amended and Restated Credit Agreement in an amount equal to such US Revolving Lender’s US Revolving Percentage (as defined in the Amended and Restated Credit Agreement) of the amount of each such outstanding Letter of Credit (if any).On the Amendment and Restatement Effective Date, each New Revolving Lender with a US Revolving Loan Commitment will automatically and without further act be obligated to acquire and fund participations in any Swingline Loans outstanding (if any) on the Amendment and Restatement Effective Date in accordance with the provisions of Section 2.04(c) of the Amended and Restated Credit Agreement.On the Amendment and Restatement Effective Date, each US Revolving Lender under the Original Revolving Facility will cease, in such capacity, to have any obligation to acquire or fund participations in Letters of Credit or Swingline Loans, provided that any such US Revolving Lender that has a US Revolving Loan Commitment under the New Revolving Facility will be obligated to acquire and fund participations in accordance with its US Revolving Percentage attributable to such US Revolving Loan Commitment as contemplated above and pursuant to Sections 2.04(c) and 2.05(d) of the Amended and Restated Credit Agreement.The Swingline Lender and each Letter of Credit Issuer consents to the foregoing. 4 (e)If there are any revolving loans under the Original Revolving Facility (the “Original Revolving Loans”) or any B/As outstanding immediately prior to the Amendment and Restatement Effective Date, such Original Revolving Loans and B/As shall be prepaid in full by the Borrowers on the Amendment and Restatement Effective Date.Such repayment may be financed (subject to satisfaction of applicable borrowing conditions under Section 4.02 of the Amended and Restated Credit Agreement) with the proceeds of Revolving Loans or of purchases and acceptances of B/As of the applicable Tranche made on such date by the New Revolving Lenders in accordance with each such Lender’s US Revolving Percentage (as defined in the Amended and Restated Credit Agreement) or Global Revolving Percentage (as defined in the Amended and Restated Credit Agreement), as applicable.On the Amendment and Restatement Effective Date, the Borrowers will pay to the Administrative Agent, for the accounts of the Revolving Lenders under the Original Revolving Facility (the “Original Revolving Lenders”) receiving such prepayments, (A) accrued and unpaid interest on the principal amounts of their Original Revolving Loans being prepaid, and (B) all breakage costs and other amounts owing to each such Original Revolving Lender pursuant to Section 2.17 of the Existing Credit Agreement.In addition, the Borrowers will on the Amendment and Restatement Effective Date prepay all outstanding B/As by making the required deposit, for the accounts of the applicable Original Revolving Lenders, in the Prepayment Account contemplated by Section 2.11(e) of the Amended and Restated Credit Agreement, and notwithstanding anything to the contrary contained therein, such deposits and any earnings thereon (to the extent not distributed to the Canadian Borrower in accordance with such Section) will be held and applied solely for the benefit of the Original Revolving Lenders and payment of such B/As on the last day of their Contract Periods. SECTION 5.Representations and Warranties.Each Borrower hereby represents and warrants to each other party hereto that: (a)this Amendment has been duly authorized, executed and delivered by each Borrower and constitutes a legal, valid and binding obligation of each Borrower, enforceable in accordance with its terms, subject to (i) the effects of any applicable bankruptcy, fraudulent conveyance, moratorium, insolvency, reorganization or other similar laws affecting creditors’ rights generally, (ii) general principles of equity (regardless of whether such enforceability is considered in a proceeding at law or equity) and (iii) implied covenants of good faith and fair dealing; 5 (b)the representations and warranties of each Borrower set forth in the Amended and Restated Credit Agreement are true and correct in all material respects on and as of the date hereof (in each case, except to the extent that any representation or warranty expressly relates to an earlier date, in which case such representation or warranty shall have been true and correct as of such earlier date); and (c)no Default or Event of Default under the Existing Credit Agreement or the Amended and Restated Credit Agreement has occurred and is continuing. SECTION 6.Effectiveness of Amendment and Restatement Agreement.The amendment and restatement of the Existing Credit Agreement provided for herein and the termination of the Commitments under the Old Revolving Facility will become effective on the first date (the “Amendment and Restatement Effective Date”) on which each of the following conditions shall be satisfied: (a)the Administrative Agent (or its counsel) shall have received from (i) each Borrower, (ii) each Extending Term Lender, (iii) each New Revolving Lender, (iv) each Replacement Term Lender and (v) other Original Term Lenders, if any, constituting, collectively with each Lender set forth in the preceding clauses (ii)–(iv), the Required Lenders (as defined in the Existing Credit Agreement), either (A) counterparts of this Amendment signed on behalf of such parties or (B) written evidence satisfactory to the Administrative Agent (which may include facsimile or other electronic transmissions of signed signature pages) that such parties have signed counterparts of this Amendment; (b)each Credit Party shall have executed and delivered to the Administrative Agent a reaffirmation agreement in the form of Exhibit B hereto (the “Reaffirmation Agreement”); (c)all the conditions specified in Article III of the Amended and Restated Credit Agreement have been satisfied (or waived in accordance with Section 10.11 of the Amended and Restated Credit Agreement); (d)the repayment of all Revolving Loans and the prepayment of all B/As outstanding under the Existing Credit Agreement and the payment of accrued interest, fees and other amounts in connection therewith, as contemplated by Section 4(e) hereof; 6 (e)if any Revolving Loans are to be made or any B/As are to be purchased on the Amendment and Restatement Effective Date under the New Revolving Facility, the Administrative Agent shall have received a request therefor complying with the requirements of Section 2.03 or 2.07(c) of the Amended and Restated Credit Agreement; (f)the Administrative Agent shall have received payment from the Borrowers, in immediately available funds, for the accounts of the Extending Term Lenders, Replacement Term Lenders and New Revolving Lenders, of the Amendment Fees and Upfront Revolver Fees referred to in Section 7 below; and (g)the Administrative Agent and its affiliates shall have received payment or reimbursement from the Borrowers, in immediately available funds, of all costs, fees, out-of-pocket expenses, compensation and other amounts then due and payable in connection with this Amendment or pursuant to the Amended and Restated Credit Agreement, including, to the extent invoiced, reasonable fees, disbursements and other charges of counsel to the Administrative Agent. SECTION 7.Fees.Each Borrower agrees to pay to the Administrative Agent, for the account of each Original Term Lender (including each Extending Term Lender), each Replacement Term Lender and each New Revolving Lender that delivers to the Administrative Agent (or its counsel) an executed counterpart hereof (or a facsimile transmission of a signed signature page of this Amendment) on or prior to 5:00 p.m., New York City time, on September 29, 2010, (i) an amendment fee (the “Amendment Fee”) in an amount equal to 0.10% of the aggregate amount of the Term Loans of each such Lender outstanding immediately prior to the Amendment and Restatement Effective Date that are not converted into Tranche C Term Loans, (ii) an extension fee (the “Extension Fee”) in an amount equal to 0.25% of the aggregate amount of the Term Loans of each such Lender that are outstanding immediately after the Amendment and Restatement Effective Date and are converted into Tranche C Term Loans and (iii) an upfront fee (the “Upfront Revolver Fee”) in an amount equal to 0.75% of the aggregate New Revolving Commitments of each such Lender under the New Revolving Facility.The Amendment Fees, Extension Fees and Upfront Revolver Fees shall be payable on, and subject to the occurrence of, the Amendment and Restatement Effective Date. SECTION 8.Effect of Amendment and Restatement Agreement.Except as expressly set forth herein, this Amendment shall not by implication or otherwise limit, impair, constitute a waiver of, or otherwise affect the rights and remedies of the Lenders, the Administrative Agent, or the Lenders under the Existing Credit Agreement or any other Credit Document, and shall not alter, modify, amend or in any way affect any of the terms, conditions, obligations, covenants or agreements contained in the Existing Credit Agreement or any other Credit Document, all of which, as amended, supplemented or otherwise modified hereby, are ratified and affirmed in all respects and shall continue in full force and effect.Nothing herein shall be deemed to entitle any Credit Party to a consent to, or a waiver, amendment, modification or other change of, any of the terms, conditions, obligations, covenants or agreements contained in the Existing Credit Agreement, the Amended and Restated Credit Agreement or any other Credit Document in similar or different circumstances.This Amendment shall constitute a Credit Document.On and after the Amendment and Restatement Effective Date, any reference to the Existing Credit Agreement in any Document shall be deemed to refer to the Amended and Restated Credit Agreement. 7 SECTION 9.Expenses.The Borrowers agree to reimburse the Administrative Agent for its reasonable out-of-pocket expenses in connection with this Amendment and Restatement Agreement, including the reasonable fees, charges and disbursements of Cravath, Swaine & Moore LLP. SECTION 10.Counterparts.This Amendment may be executed in counterparts (and by different parties hereto on different counterparts), each of which shall constitute an original, but all of which when taken together shall constitute a single contract.Delivery of an executed counterpart of a signature page of this Amendment by facsimile or other electronic transmission shall be effective as delivery of a manually executed counterpart of this Amendment. SECTION 11.Governing Law; Consent to Jurisdiction and Service of Process.This Amendment shall be construed in accordance with and governed by the laws of the State of New York.The provisions of Section 10.07 of the Amended and Restated Credit Agreement shall apply to this Amendment as a Credit Document to the same extent as if fully set forth herein. SECTION 12.Headings. Section headings used herein are for convenience of reference only, are not part of this Amendment and shall not affect the construction of, or be taken into consideration in interpreting, this Amendment. 8 IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Restatement Agreement to be duly executed by their authorized officers as of the date first above written. COMPASS MINERALS INTERNATIONAL, INC., as US Borrower, by Name: Title: SIFTO CANADA CORP., as Canadian Borrower, by Name: Title: SALT UNION LIMITED, as UK Borrower, by Name: Title: JPMORGAN CHASE BANK, N.A., individually as a Lender and the Administrative Agent by Name: Title: 9 SIGNATURE PAGE TO THE COMPASS MINERALS INTERNATIONAL, INC. AMENDMENT AND RESTATEMENT AGREEMENT Name of Lender by Name: Title: For any Lender requiring a second signature block: by Name: Title: 10 SCHEDULE I-2 Revolving Commitments and Term Loans Revolving Commitments Revolving Credit Facilities New Revolving Lenders US Revolving Loan Commitments Global Revolving Loan Commitments RAYMOND JAMES FINANCIAL INC. $
